Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 1 of 32 PagelD 842
nm pir Woe nem SB SIGN IN w#NPR SHOP eS

   

fm NEWS > FARTS & LIFES «-MUSIC@ aSHows & PODCASTS®S 2SEaARCcH

 

mes SHORT WAY E

Hiarvard Professor's Arrest
Raises Questions About
Scientific Openness

February 19, 2020 4:00 AM Ff 1

SUBSCRIBE

ee GEOFF BRUMEFIE!L

 

Harvard University professor Charles Lieber leaves the Moakley Federal

Courthouse in Boston late last month.

Charles Krupa/AP

Until late last month, Charles Lieber lived the
quiet life of an elite American scientist. His lab at
Harvard University researched things like how to
meld tiny electronics with the brain. In his spare

time, he grew award-winning pumpkins in freagisfiot

his house. EXHIBIT 17

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 2 of 32 PagelD 843
mm pPplr

ARTS & LIFES sMUSIC®S a SHOWS & PODCASTS® 2 SEARCH

WwGcU DEE - 2 SIGN IN a NPR SHOP eas

 

oman SHORT WAVE
ener Harvard Professor's Arrest
SUBSCRIBE = i
Raises Questions About
Scientific Openness

February 19, 2020 -4:00 AM ET

oe GEOFF SBRUMFIE!L

"This is a big, big case," says Frank Wu, a professor
at the University of California Hastings College of
the Law who tracks Chinese espionage cases. "This
is a case that's all about U.S.-China relations. It's
about competition. It's about how science should

be done."

Exhibits p. 102
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 3 of 32 PagelD 844

Calendar No. 577
“Ee §, 2967
[Report No. 114-306]

To amend the Homeland Security Act of 2002 to require the Office of

Management and Budget to execute a national biodefense strategy, and
for other purposes.

 

IN THE SENATE OF THE UNITED STATES

May 23, 2016

Mr. JOHNSON (for himself and Mrs. ERNST) introduced the following bill;

which was read twice and referred to the Committee on Homeland Secu-
rity and Governmental Affairs

Aucust 30, 2016

Reported under authority of the order of the Senate of July 14, 2016, by Mr.
JOHNSON, with amendments and an amendment to the title

[Omit the part struck through and insert the part printed in italic]

 

A BILL

To amend the Homeland Security Act of 2002 to require
the Office of Management and Budget to execute a na-
tional biodefense strategy, and for other purposes.

1 Be it enacted by the Senate and House of Representa-
2 tes of the United States of America in Congress assembled,

EXHIBIT 18

 

 

 

 

Exhibits p. 103
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 4 of 32 PagelD 845

2
1 SECTION 1. SHORT TITLE.
2 This Act may be cited as the “National Biodefense
3 Strategy Act of 2016”.
4 SEC. 2. BIODEFENSE STRATEGY.
5 (a) IN GENERAL.—Title V of the Homeland Security
6 Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding
7 at the end the following:
8 “SEC. 626 527. NATIONAL BIODEFENSE STRATEGY.
9 ““(a) DEFINITIONS.—In this section—
10 “(1) the term ‘biodefense’ means any involve-
11 ment in mitigating the risks of major biological inci-
12 dents and public health emergencies to the United
13 States, including with respect to—
14 ““(A) threat awareness;
15 ‘“‘(B) prevention and protection;
16 “(C) surveillance and detection;
17 ‘““(D) response and recovery; and
18 “(E) attribution of an intentional biological
19 incident;
20 “(2+ the term ‘biedefense enterprise” means the
21 presrams, projects, eetnities; and reseurees seress
22 the Federal Government that are invelved in bic-
23 defense;
24 “33(2) the term ‘Council’ means the Bio-
25 defense Coordination Council established under sub-
26 section (b); and

*S 2067 RS
Exhibits p. 104
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 5 of 32 PagelD 846

3

1 “(3) the term ‘Federal biodefense enterprise’

2 means the programs, projects, actwities, and resources

3 across the Federal Government that are involved in

4 biodefense; and

5 “(4) the term ‘Strategy’ means the National

6 Biodefense Strategy required to be established under

7 subsection (b)(5).

8 ‘‘(b) BIODEFENSE COORDINATION COUNCIL.—

9 “(1) ESTABLISHMENT.—The President shall es-
10 tablish a Biodefense Coordination Council, which
11 shall be comprised of, at a minimum—

12 ““(A) the Secretary of Health and Human
13 Services;

14 ‘‘(B) the Secretary of Agriculture;

15 ““(C) the Secretary of Defense;

16 “(D) the Secretary ef Homeland Seeurity,
17 ““(E) the Secretary of State;

18 “(F) the Director of National Intelligence;
19 and

20 “(G) the Administrator of the Environ-
21 mental Protection Agency.

22 (2) DutiEs.—The Council shall—

23 “(A) provide the expertise necessary to de-
24 velop the Strategy; and

«S 2967 RS
Exhibits p. 105
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 6 of 32 PagelD 847

4

1 “(B) in coordimation with the Office of

2 Management and Budget, review, prioritize, and

3 align necessary biodefense activities and spend-
4 ing across the Federal Government, in a man-

5 ner consistent with the Strategy.

6 “(3) ROTATING CHAIR.—During the 4-year pe-

7 riod beginning on the date on which the Council is

8 established, and each 4-year period thereafter, each

9 of the 4 Secretaries described in subparagraphs (A)
10 through (D) of paragraph (1) shall serve as the
11 chairperson for the Council for 1 year. The first
12 chairperson of the Council shall be the Secretary of
13 Health and Human Services.

14 (4) PRESIDENT’S ANNUAL BUDGET.—The ree-
15 ommendations of the Council shall inform the budg-
16 et submitted by the President under section 1105 of
17 title 31, United States Code, with respect to bio-
18 defense activities.

19 “(5) STRATEGY.—The President shall develop a
20 National Biodefense Strategy to direct and align the
21 inter-governmental and multi-disciplinary efforts of
22 the Federal Government towards an effective and
23 continuously improving biodefense enterprise, includ-
24 ing threat awareness, prevention and protection, sur-

eS 2967 RS
Exhibits p. 106
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 7 of 32 PagelD 848

D

1 veillance and detection, and response and recovery to

2 major biological incidents.

3 ““(¢) COORDINATION.—

4 (1) Counci.—In developing the Strategy, the

5 President shall utilize the Council.

6 “(2) OTHER AGENCIES.—In developing the

7 Strategy, the President may utilize—

8 “‘(A) the Secretary of Commerce;

9 ““(B) the Attorney General; and
10 “(C) any other Federal department er
11 agency the President determines appropriate,
12 agency, or interagency body the President deter-
13 mines appropriate, including the Public Health
14 Emergency Medical Countermeasures Enterprise.
15 “@} PReawpe seerern Baprpees—TPhe Presi-
16 dent may reeeive imput on elements of the Stratesy
17 frem private seeter biedefense entities:

18 “(3) OTHER ENTITIES.—The President may re-
19 cewe input on elements of the Strategy from private
20 sector biodefense entities and State, local, tribal, and
21 territorial governments.
22 ““(4) ACADEMIC INSTITUTIONS.—The President
23 may receive input on elements of the Strategy from
24 academic institutions.

*S 2067 RS
Exhibits p. 107
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 8 of 32 PagelD 849

6

1 “‘(d) COORDINATION WITH EXISTING STRATEGIES.—

2 The Strategy shall serve as a comprehensive guide for

3 United States biodefense that directs and harmonizes all

4 other strategies or plans established or maintained by a

5 Federal department or agency with respect to biodefense.

6 “(e) CONTENTS.—

7 “(1) REQUIREMENTS.—The Strategy shall in-

8 clude, at a minimum—

9 ‘“(A) a comprehensive description of the
10 entities and positions of leadership with respon-
11 sibility, authority, and accountability for imple-
12 menting, overseeing, and coordinating Federal
13 biodefense activities described in subsection
14 (b)(5), meluding a description of how such enti-
15 ties coordinate on each aspect of biodefense;

16 SB} a pesiess of enprent and previous eet
17 laborative efferts between the Armed Forees
18 and the civilian seeter of the Federal Gevern-
19 ment en biedefense acthities and coordination
20. — “6} a detailed analysis of the—

21 “G) relevant recommendations issued
22 by external biedefense review panels or
23 commissions, and the extent te whieh the
24 reeommendations have been considered and

eS 2967 RS
Exhibits p. 108
Case 2:20-cv-00955-JLB-NPM Docuft@i} 6388s aiesbintédostith mesjerkib32 PagelD 850

8 logical imeidents;
9 “t} reseurees and capabilities needed
10 te address identified riskss
11 “te reseuree and capability gaps i
12 the biedefense enterprise; inchidinge gaps
13 mn
14 “4 each eategery of biedefense
15 activity deseribed in subsection (a}4);
16 “> identifieation and research
17 of emerging biclesteal threats:
18 “(H) pregrams; projects; and
19 actrrities in effect before the date of
20 enactment of this section:
21 “CAD strategies and implementa-
22 tien plans related te biedefense activi
23 ties in effeet before the date of enact
24 ment of this section:

*S 2967 RS

Exhibits p. 109
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 10 of 32 PagelID 851

;
ui
:
:

menanaiennm than cashentnnina. 22 LV. aden he --
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 11 of 32 PagelD 852

8
1 “OF the abihty te reallocate ed-
2 eral reseurees to address risks posed
3 by emerging bielesical threats; and
4 “OB meeting the needs of vat
5 nevable peptilatiens durine the re-
6 sponse te and reeevery from a public
7 health emergeney; and
8 “Ga pricritization and altseation ef
9 mmrestment aeress the biedefense enter
10 prise;
11 “<D}(B) 5-year goals, priorities, and
12 metrics to improve and strengthen the ability of
13 the Federal Government to prevent, detect, re-
14 spond to, and recover from a major biological
15 incident;
16 “€&}(C) short- and long-term research and
17 development projects or initiatives planned to
18 improve biodefense capability; and
19 “}(D) recommendations for legislative
20 action needed to expedite progression toward
21 the goals identified in the Strategy.
22 (2) CONSIDERATIONS.—In_ developing the
23 Strategy, the President may consider—
24 “‘(A) the trade-offs made between differing
25 goals and requirements, due to constraints in

eS 2967 RS
Exhibits p. 1170
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 12 of 32 PagelD 853

9

1 expected assets and resources over the time pe-
2 riod of such goals and requirements; and

3 “(B) any other analysis the President de-
4 termines appropriate.

5 “(3) ANALYSIS.—The Strategy shall include an
6 appendix, which shall contain—

7 “(A) a review of current and previous col-
8 laborative efforts between the Armed Forces and
9 the civilian sector of the Federal Government on
10 biodefense activities and coordination;

11 “(B) a detatled analysis of the—

12 “G) relevant recommendations issued
13 by external biodefense review panels or com-
14 missions, and the extent to which the rec-
15 ommendations have been considered and
16 umplemented by Federal departments and
17 agencies;

18 “(ay) lessons learned from the response
19 of the Federal Government to public health
20 emergencies occurring within the 5 years
21 preceding the submission of the strategy;
22 “(ai) risks associated with major bio-
23 logical incidents;
24 “(w) resources and capabilities needed
25 to address identified risks; and

eS 2967 RS
Exhibits p. 111
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 13 of 32 PagelD 854

10
1 “(v) resource and capability gaps im
2 the Federal biodefense enterprise, including
3 gaps in—
4 “() each category of biodefense
5 activity described in subsection (a)(1);
6 “UI) identification and research
7 of emerging biological threats;
8 “(IIT) programs, projects, and ac-
9 twities vn effect before the date of en-
10 actment of this section;
11 “CIV) strategies and implementa-
12 tion plans related to biodefense activi-
13 tres an effect before the date of enact-
14 ment of this section;
15 “(V) the ability to reallocate Fed-
16 eral resources to address risks posed by
17 emerging biological threats; and
18 “(VI) meeting the needs of vulner-
19 able populations during the response to
20 and recovery from a public health
21 emergency; and
22 “(C) prioritization and allocation of invest-
23 ment across the Federal biodefense enterprise.
24 “(f) DEADLINE.—Not later than 24 months after the

25 date of enactment of this section and netwithstending in

eS 2967 RS
Exhibits p. 112
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 14 of 32 PagelD 855

11

accordance with subsection (k), the President shall submit
the Strategy to the Committee on Homeland Security and
Governmental Affairs of the Senate and the Committee
on Homeland Security of the House of Representatives.

“(g) Status UPDATES.—Not later than 180 days
after the date of enactment of this section, and every 180
days thereafter until the date on which the Strategy is

submitted to the congressional committees described in

oOo Oa TD A fF WY NY

subsection (f), the President shall submit to such congres-

—
oO

sional committees an update on the status of the Strategy.

“(h) REQUIREMENT.—Netwithstandinge In accord-
ance with subsection (k), the Strategy shall be made avail-

= — —_
wo NO —

able on a public Internet website.

—_
>

“(i) FIVE-YEAR UppaTE.—Beginning 5 years after

—
Nn

the date on which the Strategy is submitted to the con-

—
nN

gressional committees described in subsection (f), and not

—
~~

less frequently than every 5 years thereafter, the President

—
oO

shall update the Strategy.

—
\o

“G) ANNUAL BIODEFENSE EXPENDITURES RE-

Ww
Oo

PORT.—

rm
—_

“(1) IN GENERAL.—Not later than 30 days

nN
No

after the date on which the President submits a

N
ww

budget to Congress under section 1105 of title 31,

iS

United States Code, the President shall submit to

nN
Nn

the appropriate congressional committees a report

eS 2067 RS
Exhibits p. 113
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 15 of 32 PagelD 856

12

1 detailing the total amount of expenditures on bio-
2 defense activities by all Federal departments and
3 agencies and how the expenditures relate to the goals
4 and priorities required under subsection (e)(1)(B).

5 “(2) REQUIREMENT.—The first report sub-
6 mitted under paragraph (1) shall provide historical
7 context by detailing the total amount of expenditures
8 on biodefense for the 3 preceding fiscal years, in ad-
9 dition to the fiscal year requirements for the fiscal
10 year covered by the report.
11 “(k) CLASSIFIED ANNEX.—To the fullest extent pos-
12 sible, any reports required to be made publicly available
13 under this section shall be unclassified, but may include
14 classified annexes that shall be submitted concurrently to
15 the congressional homeland security committees.”’.
16 (b) TABLE OF CONTENTS.—The table of contents in
17 section 1(b) of the Homeland Security Act of 2002 (6
18 U.S.C. 101 note) is amended by inserting after the item
19 relating to section 625 526 the following:

“Sec. 626527. National Biodefense Strategy.”.

Amend the title so as to read: “A bill to amend the
Homeland Security Act of 2002 to require the President
to execute a national biodefense strategy, and for other
purposes.’’.

eS 2967 RS
Exhibits p. 114
2) €ase.2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 16 of 32 PagelD 857.

  

 

Exhibits p. 115

   
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 17 of 32 PagelD 858

Calendar No. 577

114TH CONGRESS
2D SESSION S. 2967

{Report No. 114-306]

 

A BILL

To amend the Homeland Security Act of 2002 to
require the Office of Management and Budget to
execute a national biodefense strategy, and for
other purposes.

 

Aucust 30, 2016

Reported with amendments and an amendment to the
title

Exhibits p. 116
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 18 of 32 PagelD 859

White Evangelical Resistance Is Obstacle in Vaccination Effort - Th... https://www.nytimes.com/2021/04/05/us/covid-vaccine-evangelicals...

Ehe New York Gimes

White Evangelical Resistance Is Obstacle in Vaccination Effort

Millions of white evangelical adults in the U.S. do not intend to get vaccinated against Covid-19. Tenets of faith and mistrust of science
play a role; so does politics.

By Elizabeth Dias and Ruth Graham

Published April 5,2021 Updated April 6, 2021

Stephanie Nana, an evangelical Christian in Edmond, Okla., refused to get a Covid-19 vaccine because she believed it contained “aborted cell
tissue.”

Nathan French, who leads a nondenominational ministry in Tacoma, Wash., said he received a divine message that God was the ultimate
healer and deliverer: “The vaccine is not the savior.”

Lauri Armstrong, a Bible-believing nutritionist outside of Dallas, said she did not need the vaccine because God designed the body to heal
itself, if given the right nutrients. More than that, she said, “It would be God’s will if I am here or if I am not here”

The deeply held spiritual convictions or counterfactual arguments may vary. But across white evangelical America, reasons not to get
vaccinated have spread as quickly as the virus that public health officials are hoping to overcome through herd immunity.

The opposition is rooted in a mix of religious faith and a longstanding wariness of mainstream science, and it is fueled by broader cultural
distrust of institutions and gravitation to online conspiracy theories. The sheer size of the community poses a major problem for the country’s
ability to recover from a pandemic that has resulted in the deaths of half a million Americans. And evangelical ideas and instincts have a way
of spreading, even internationally.

There are about 41 million white evangelical adults in the U.S. About 45 percent said in late February that they would not get vaccinated
against Covid-19, making them among the least likely demographic groups to do so, according to the Pew Research Center.

“If we can’t get a significant number of white evangelicals to come around on this, the pandemic is going to last much longer than it needs to,”

said Jamie Aten, founder and executive director of the Humanitarian Disaster Institute at Wheaton College, an evangelical institution in
Illinois.

As vaccines become more widely available, and as worrisome virus variants develop, the problem takes on new urgency. Significant numbers
of Americans generally are resistant to getting vaccinated, but white evangelicals present unique challenges because of their complex web of

moral, medical, and political objections. The challenge is further complicated by longstanding distrust between evangelicals and the scientific
community.

“Would I say that all public health agencies have the information that they need to address their questions and concerns? Probably not,” said
Dr. Julie Morita, the executive vice president of the Robert Wood Johnson Foundation and a former Chicago public health commissioner.

No clear data is available about vaccine hesitancy among evangelicals of other racial groups. But religious reasoning often spreads beyond
white churches.

 

EXHIBIT 19

 

 

 

 

Exhibits p. 117
1 of 4 4/10/21, 12:35 AM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 19 of 32 PagelD 860
White Evangelical Resistance Is Obstacle in Vaccination Effort - Th... https://www.nytimes.com/2021/04/05/us/covid-vaccine-evangelicals...

Vice President Kamala Harris met with religious leaders recently, urging them to
encourage their communities to take the Covid-19 vaccine. Chip Somodevilla/Geny Images

Many high-profile conservative pastors and institutional leaders have endorsed the vaccines. Franklin Graham told his 9.6 million Facebook
followers that Jesus would advocate for vaccination. Pastor Robert Jeffress commended it from an anti-abortion perspective on Fox News.
(“We talk about life inside the womb being a gift from God. Well, life outside the womb is a gift from God, too.”) The president of the Southern
Baptist Convention, J.D. Greear, tweeted a photo of himself receiving a shot.

But other influential voices in the sprawling, trans-denominational movement, especially those who have gained their stature through media
fame, have sown fears. Gene Bailey, the host of a prophecy-focused talk show on the Victory Channel, warned his audience in March that the
government and “globalist entities” will “use bayonets and prisons to force a needle into your arm.” In a now-deleted TikTok post from an
evangelical influencer’s account that has more than $00,000 followers, she dramatized being killed by authorities for refusing the vaccine.

YOUR CORONAVIRUS TRACKER: We'll send you the latest data for

Sign U;
places you care about each day. fene

Dr. Simone Gold, a prominent Covid-19 skeptic who was charged with violent entry and disorderly conduct in the Jan. 6 Capitol siege, told an
evangelical congregation in Florida that they were in danger of being “coerced into taking an experimental biological agent”

The evangelical radio host Eric Metaxas wrote “Don’t get the vaccine” in a tweet on March 28 that has since been deleted. “Pass it on,” he
wrote.

Some evangelicals across ethnicity believe that any Covid restrictions — including mask mandates and restrictions on in-person church
worship — constitute oppression.

And some have been energized by what they see as a battle between faith and fear, and freedom and persecution.

“Fear is the motivating power behind all of this, and fear is the opposite of who God is,” said Teresa Beukers, who said she is Mexican-
American and travels throughout California in a motor home. “I violently oppose fear.”

The Coronavirus Outbreak +

Latest Updates >
Updated 5 hours ago

e Migrant workers again flee India’s cities as new lockdewns bite.

¢ Pfizer and BioNTech requested the F.D.A’s authorization to use their
vaccine in 12- to 15-year-olds.

e Vaccine passports could bring back internaticnal travel, In some cases at
the risk of discrimination.

Ms. Beukers foresees severe political and social consequences for resisting the vaccine, but she is determined to do so. She quit ajob at
Trader Joe’s when the company insisted that she wear a mask at work. Her son, she said, was kicked off his community college football team
for refusing Covid testing protocols.

“Go ahead and throw us in the lions’ den, go ahead and throw us in the furnace,” she said, referring to two biblical stories in which God’s
people miraculously survive persecution after refusing to submit to temporal powers.

Jesus, she added, broke ritual purity laws by interacting with lepers. “We can compare that to people who are unvaccinated,” she said. “If
they get pushed out, they’ll need to live in their own colonies.”

One widespread concern among evangelicals is the vaccines’ ties to abortion. In reality, the connection is remote: Some of the vaccines were
developed and tested using cells derived from the fetal tissue of elective abortions that took place decades ago.

The vaccines do not include fetal tissue, and no additional abortions are required to manufacture them. Still, the kernel! of a connection has
metastasized online into false rumors about human remains or fetal DNA being an ingredient in the vaccines.

Some evangelicals see the vaccine as a redemptive outcome for the original aborted fetus.

Exhibits p. 118
20f4 4/10/21, 12:35 AM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 20 of 32 PagelID 861

White Evangelical Resistance Is Obstacle in Vaccination Effort - Th... https://www.nytimes.com/202 1/04/05/us/covid-vaccine-evangelicals...

3 of 4

   

a Be

The Vatican has said that vaccines are “morally acceptable,” and Catholics in America
are much less likely than white evangelicals to say they won't get vaccinated. Pope
Francis visited a vaccination site in the Vatican on Friday. Vatican Media

Some Catholic bishops have expressed concerns about the abortion link, too. But the Vatican has concluded the vaccines are “morally
acceptable,” and has emphasized the immediate danger posed by the virus. Just 22 percent of Catholics in America say they will not get the
vaccine, less than half the share of white evangelicals who say that.

White evangelicals who do not plan to get vaccinated sometimes say they see no need, because they do not feel at risk. Rates of Covid-19
death have been about twice as high for Black, Hispanic, and Native Americans as for white Americans.

White pastors have largely remained quiet. That’s in part because the wariness among white conservative Christians is not just medical, but
also political. If white pastors encourage vaccination directly, said Dr. Aten, “there are people in the pews where you've just attacked their
political party, and maybe their whole worldview.”

Dr. Morita, of the Robert Wood Johnson Foundation, said the method to reach white evangelicals is similar to building vaccine confidence in
other groups: Listen to their concerns and questions, and then provide information that they can understand from people they trust.

But a public education campaign alone may not be enough.

There has been a “sea change” over the past century in how evangelical Christians see science, a change rooted largely in the debates over
evolution and the secularization of the academy, said Elaine Ecklund, professor of sociology and director of the Religion and Public Life
Program at Rice University.

There are two parts to the problem, she said: The scientific community has not been as friendly toward evangelicals, and the religious
community has not encouraged followers to pursue careers in science.

Distrust of scientists has become part of cultural identity, of what it means to be white and evangelical in America, she said.

For slightly different reasons, the distrust is sometimes shared by Asian, Hispanic and Black Christians, who are skeptical that hospitals and
medical professionals will be sensitive to their concerns, Dr. Ecklund said.

“We are seeing some of the implications of the inequalities in science,” she said. “This is an enormous warning of the fact that we do not have
a more diverse scientific work force, religiously and racially.”

Among evangelicals, Pentecostal and charismatic Christians may be particularly wary of the vaccine, in part because their tradition
historically emphasizes divine health and miraculous healing in ways that can rival traditional medicine, said Erica Ramirez, a scholar of
Pentecostalism and director of applied research at Auburn Seminary. Charismatic churches also attract significant shares of Black and
Hispanic Christians.

Dr. Ramirez compares modern Pentecostalism to Gwyneth Paltrow’s Goop, with the brand’s emphasis on “wellness” and “energy” that
infuriates some scientists: “It’s extra-medical,” she said. “It’s not anti-medical, but it decenters medicine.”

The Centers for Disease Control and Prevention and Dr. Anthony Fauci are not going to be able to persuade evangelicals, according to Curtis
Chang, a consulting professor at Duke Divinity School who is leading an outreach project to educate evangelicals about the vaccine.

The project includes a series of short, shareable videos for pastors, answering questions like “How can Christians spot fake news on the
vaccine?” and “Is the vaccine the Mark of the Beast?” The latter refers to an apocalyptic theory that the Antichrist will force his sign onto

Exhibits p. 119
4/10/21, 12:35 AM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 21 of 32 PagelD 862

White Evangelical Resistance Is Obstacle in Vaccination Effort - Th... https://www.nytimes.com/2021/04/05/us/covid-vaccine-evangelicals...

4o0f4

everyone at the end of the world.

These are questions that secular public health entities are net equipped to answer, he said. “The even deeper probiem is, the white
evangelicals aren’t even on their screen.”

Mr. Chang said he recently spoke with a colleague in Uganda whose hospital had received 5,000 vaccine doses, but had only been able to
administer about 400, because of the hesitancy of the heavily evangelical population.

“How American evangelicals think, write, feel about issues quickly replicates throughout the entire world,” he said.

At this critical moment, even pastors struggle to know how to reach their flocks. Joel Rainey, who leads Covenant Church in Shepherdstown,
W.Va., said several colleagues were forced out of their churches after promoting health and vaccination guidelines.

Politics has increasingly been shaping faith among white evangelicals, rather than the other way around, he said. Pastors’ influence on their
churches is decreasing. “They get their people for one hour, and Sean Hannity gets them for the next 20,” he said.

Mr. Rainey helped his own Southern Baptist congregation get ahead of false information by publicly interviewing medical experts — a retired
colonel specializing in infectious disease, a church member who is a Walter Reed logistics management analyst, and a church elder who is a
nurse for the Department of Veterans Affairs.

On the worship stage, in front of the praise band’s drum set, he asked them “all of the questions that a follower of Jesus might have,” he said
later.

“It is necessary for pastors to instruct their people that we don’t always have to be adversaries with the culture around us,” he said. “We
believe Jesus died for those people, so why in the world would we see them as adversaries?”

Editors’ Note: April 6, 2021
An earlier version of this article included a photograph of an anti-vaccine protest in Atlanta. Although some protesters carried signs featuring
Bible verses, the event was organized by a group that is not religiously affiliated.

Editars’ Note: April 6, 2021
This article was updated to include Teresa Beukers’ ethnicity.

Elizabeth Dias covers faith and politics from Washington, She previously covered a similar beat far Time magazine. @elizebethjdias
Ruth Graham is a national correspondent covering religion, faith and values. She previously reported on religion far Slate, @publicroad

A version of this articia sppeara in print on , Section A. Page 1 of the New York edition with the headline: White Evangeticat Resistartes ts Otstacle in Vaccination Effort

Exhibits p. 120
4/10/21, 12:35 AM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 22 of 32 PagelD 863

DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

1 of 16

5 POPULAR © RECENT
Home > Military Technology > DARPA to‘e © Oct. 30, 2020 at 3:36 pm ane

MILITARY TECHNOLOGY SOCIAL MEDIA
Bette

DARPA to ‘exploit bob =

Of
New

social media, Yoga

App,

messaging & blog Addir

 

To Its

data’ to track month

geopolitical ei

influence ine

campaigns ea

ago

From
bad
to
good:
Chan
the
lives

of
social media monitoring the

EXHIBIT 20 forme

incarc

 

& Tim Hinchliffe © 4monthsago © nocomment ® darpa ,

geopolitics , military technology , pentagon , perspective ,

 

 

 

 

Exhibits p. 121
3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 23 of 32 PagelD 864
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

throu:
entre}

O3
years
ago

A
$2001
partn:
for
the
invoic
financ
indus
in
Latin
Amer

5 6.35K @2

VIEWS years

f ¥ G Pints ue “50

  

Artific
Intelli:

The power to monitor, track, and potentially quash online

 

campaigns before they become popular is getting a whole - Testin
lot easier. Interri

With the goal of detecting geopolitical influence 14

solutic
to exploit data from social media, messaging, online blogs, for
test
auton
- a _ oe and
And today, the Defense Advanced Research Projects —
Agency (DARPA) held an invite-oniy proposers day on gener

Zoom to go over its new INfluence Campaign Awareness digita
exper

@2
years
ago

campaigns while they are still evolving, DARPA is looking

and digital news sources with a new research program.

  

and Sensemaking (INCAS) program.

TECH AND SOCIETY

 

Exhibits p. 122
2 of 16 3/8/21, 10:05 PM
3 of 16

The INCAS research program is aimed at detecting,
categorizing, and tracking online geopolitical influence
campaigns, including those that fly under the radar of
most analysts, while simultaneously looking to reduce the
influence of cognitive biases, such as confirmation bias, in
the process.

To achieve its goals, “INCAS will exploit primarily
publicly-available data sources including multilingual,
multi-platform social media (e.g. blogs, tweets,
messaging), online news sources, and online reference
data sources,’ according to the INCAS

If ever politicized, this type of DARPA-funded research
could end up becoming its own antithesis — a geopolitical

influence campaign in its own right.

DARPA has been funding research into monitoring social
media and online news sources for a long time now, and
big tech companies like Google, Twitter, and ©:

openly embrace this tactic with every type of coordinated
ic | ior removal update they give.

Back in 2011, DARPA launched the Socia) Media in
ategic Com ication (SMISC :“to help
identify misinformation or deception campaigns and

counter them with truthful information” on social media.

Sound familiar with what's happening on social media
news feeds today?

Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 24 of 32 PagelD 865

DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

E-mail

Firstname

Lastname

SUBSCRIBE

 

Are Fully
Autonomous
Vehicles Fast
Approaching?

In July 2020, speaking
via video at the World

Artificial Intelligence
Conference in
Shanghai, Elon Musk
stated that!...}

1x -15¢ +15s [2

00:00 00:00

Search Episode

Exhibits p. 123
3/8/21, 10:05 PM
DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

4 of 16

Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 25 of 32 PagelD 866

While DARPA serves to advance the capabilities of the
US military, the technology developed often has a way of
breaking-in to the private sector somewhere down the
road.

For example, “DARPA-funded research [...] has led to the
development of both military and commercial
technologies, such as precision guided missiles, stealth,
the internet, and personal electronics,’ according to a
March 17, 2020 Congressional Research Service

Overview report.

 

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Are Fully
Autonomous
Vehicles Fast
Approaching?
MARCH 2, 2021

> Sam Brake Guia

The Silk Road
(Psychology After
Dark)

FEBRUARY 23, 2021
- Sam Brake Guia

How To Unlock Your
Creativity With Fun-
Based
Neuroscience
Techniques
FEBRUARY 16, 2021

- Sam Brake Guia

How To Retain More
Information,
Improve Recall &
Learn A New
Language

FEBRUARY 9, 2021

> Sam Brake Guia

Bitcoin FOMO: How
Our Psychology
Drives The Price Of
Bitcoin

FEBRUARY 2, 2021

- Sam Brake Guia

Changing The
‘Chatter’ Of Our
Inner Voice From
Destructive To

Exhibits p. 124
3/8/21, 10:05 PM
= VL 2G aes
Curtis Hougland

Recently, it was reported that DARPA-incubated tech —
which was originally developed for combating ISIS
propaganda — was overtly politicized by a Political Action
Committee (PAC) founded by an ex-DARPA contractor to
target and monitor the president of the United States,
although DARPA said the claim was misleading.

Back in May, ! +) ported that the
AC, founded by Curtis Hougland, was
“using open-source technology initially incubated with
funding from DARPA,” and that it was “in service of a
domestic political goal — to combat online efforts to
promote President Trump’s handling of

the coronavirus pandemic.”

Following publication of Washington Post story that was
later picked up by FOX News, DARPA issued a statement
on Twitter saying that “Hougland’s claim DARPA funded
the tech at the heart of his political work is grossly
misleading,” and that the agency was “apolitical.”

Productive
JANUARY 26, 2021

+ Sam Brake Guia

Social Media and
our Psychology
(Don't Worry, We'll
Talk It Out)
JANUARY 19, 2021

- Sam Brake Guia

Brain Plasticity:
How Technology,
Environments, and
Language Change
Our Brains
JANUARY 12, 2021

- Sam Brake Guia

Software That
Predicts Employee
Burnout Through
Language

JANUARY 5, 2021

- Sam Brake Guia

Brains Byte Back:
The Best of 2020

DECEMBER 29, 2020

: Sam Brake Guia

LOAD MORE

= Wi

Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 26 of 32 PagelD 867

DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Exhibits p. 125

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 27 of 32 PagelD 868
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Gregg Re @gregg_re - May 4, 2020
Dems deploying DARPA-funded
information warfare Al-driven tool to

target pro-Trump accounts fxn.ws
/2Z3bpdN #FoxNews

Dems deploying DARPA-funded Al-d...
An anti-Trump Democratic-aligned
political action committee advised by...
& foxnews.com

DARPA &
@DARPA

Hougland's claim DARPA funded the
tech at the heart of his political work is
grossly misleading. He advised briefly
on ways to counter ISIS online. He was
not consulted to design Al or analysis
tools, nor certainly anything remotely
political. DARPA is strictly apolitical.

1:25 PM - May 4, 2020 @

© 46 OD 75 & Copy link to Tweet

Additionally, a DARPA spokesperson told FOX News,
“Unequivocally, DARPA funding did not help advance the
technology with which Hougland now works any more
than does his use of other agency technologies like the
internet or mobile phone.”

The narrative remains; however, that “Hougland had
received funding from DARPA [...] to assist in the “

Exhibits p. 126

6 of 16 3/8/21, 10:05 PM
7 of 16

propaganda fight against ISIS, which had developed a
small but sophisticated content machine that exploited
social networks to amplify its vision,” according to Vanity

Fair.

Hougland would later found an Al startup called Main
Street One, along with a Political Action Committee that
leveraged his own startup’s technology in a way that
appears to be very similar to what he allegedly saw at
DARPA.

His startup, Main Street One, aims “to win narratives
ontine for campaigns, causes, and companies,” according
toa section of its mission statement.

“INCAS fs of specifically
focused on detecting

Now, DARPA is set to launch the INCAS program, which
“will develop techniques and tools that enable analysts to
detect, characterize, and track geopolitical influence
campaigns with quantified confidence”

using automated influence detection across social media,
digital media, and other online data sources.

lf DARPA’s INCAS program is successful in achieving its
goals, the technology it develops would have the power to
detect influence campaigns that are often overlooked by
analysts because they get so little traffic.

DARPA says that these “low and slow’ campaigns are
hard to detect early as their message volume may be
beneath platform trending thresholds.”

The research program “is not specifically focused on
detecting misinformation or bot activity, as influence

Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 28 of 32 PagelD 869

DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Exhibits p. 127
3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 29 of 32 PagelD 870
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

campaigns may exploit a variety of
tactics and true information, but should be able to exploit
such signals from extant capabilities to aid in detecting

influence messaging,’ according to the special notice.

Theoretically, DARPA’s INCAS program could create
technology that would allow analysts to detect and take
action against online movements before they get a
chance to grow.

Whether online campaigns be nefarious or benign, the
power to monitor, track, and quash them before they gain

popularity is getting a whole lot easier.

Facebook’s Portal born out of
Pentagon-inspired Building 8

Facebook has a new
hardware product
called Portal, a video
sharing device which
has Amazon’‘s voice
assistant Alexa built-
in, and it is the first physical product released
from Building 8. The breach of 50 million
Facebook user accounts and a loss of $11 billion
didn't stop Facebook CEO Mark Zuckerberg from
today launching the presale ... Continue reading

  

Exhibits p. 128
8 of 16 3/8/21, 10:05 PM
9 of 16

 

DARPA looks to predict future
real-world events with Al

DARPA is looking for Al projects that can
understand what's going on in the world and then
use that understanding to predict the future. The
Defense Advanced Research Projects Agency
(DARPA) seeks to create a schema-based Al
capability to enable contextual and temporal
reasoning about complex real-world events in
order to generate actionable understanding of
these events ... Continue reading

The Sociable 0

Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 30 of 32 PagelD 871

DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Exhibits p. 129
3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 61-3 Filed 04/12/21 Page 31 of 32 PagelD 872

DEFENSE ADVANCED
RESEARCH PROJECTS AGENCY

 

Autonomous Diagnostics to
Enable Prevention and
Therapeutics (ADEPT)

Dr. Amy Jenkins

The Autonomous Diagnostics to Enable Prevention and Therapeutics (ADEPT)
program supports individual troop readiness and total force health protection by
developing technologies to rapidly identify and respond to threats posed by natural and
engineered diseases and toxins. A subset of ADEPT technologies specifically support
use by personnel with minimal medical training, delivering centralized laboratory
capabilities even in the low-resource environments typical of many military operations.
The program is part of a portfolio of DARPA-funded research aimed at providing
options for preempting or mitigating constantly evolving infectious disease threats.

The ADEPT program’s four thrusts cover simple-to-use, on-demand diagnostics for
medical decision-making and accurate threat-tracking; novel methods for rapidly
manufacturing new types of vaccines with increased potency; novel tools to engineer
mammalian cells for targeted drug delivery and in vivo diagnostics; and novel methods
to impart near-immediate immunity to an individual using antibodies.

ADEPT has pioneered use of nucleic-acid-based anti-infective technologies, valuable
for their efficacy and adaptability. These tools—primarily coded genetic instructions to
the body on how to produce its own protective antibodies against a specific threat —
have the advantages of being easily manufactured at scale using largely synthetic
processes, transported and stored without many of the cold-chain logistics required by
traditional medical countermeasures, delivered with near-immediate efficacy, and
safely expressed in the body for only a limited duration, causing no permanent

alteration tothe genome. JEXHIBIT 21 Exhibits p. 130

 

 

 

 
5 « CASE 2:20-cy-00955-JLB-NPM Document 61-3. Filpd,94/12/21., Page 32 of 32 BagelD 873 y

a

ESiNews if) BIDEN ANTIFA CON...

ry
E

Project

SN ETeM EMCR eee)
harvesting and wireless sensing

©

deblina sarkar

 

For more details and recent updates visit: https://web.mit.edu/deblina-sarkar/

We are developing nano-devices using meta-materials that can non-invasively
and remotely monitor and modulate our biological system. The requirements of the
system are: 1) they should be as small as possible such that the volume displacement
of tissue due to the placement of the device is minimal, and 2) they should

be untethered/wireless such that they can be remotely controlled. Such a device
will sense the biological environment and send the information to asystem outside
the body in real time. The device will also have the capability to do internal analysis of
the sensed data and depending on the analysis results, take further action such as
electrical stimulation or drug delivery. The device will harvest energy from external
applied fields for its functioning and also modulate the external fields for

communicating sensed data.

The possibilities with such bioelectronic devices are endless, and we are exploring,
among others, brain activity recording at alarge scale with the precision of asingle
neuron, activity recording in spinal cord and peripheral nervous systems, monitoring
tumor microenvironment, observing response to pathology development or external
stimulus at a single cell level, along with integrated functionalities such as stimulation
and drug delivery.

 

EXHIBIT 22

 

 

 

Exhibits p. 131
